FILED
                            NOT FOR PUBLICATION                             MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELEAZAR ANGUIANO REYES,                          No. 08-70622

              Petitioner,                        Agency No. A079-540-733

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



ELEAZAR ANGUIANO REYES,                          No. 08-75189

              Petitioner,                        Agency No. A079-540-733

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals
                       Argued and Submitted May 2, 2011
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

      Petitioner Eleazar Anguiano Reyes, a native and citizen of Mexico, petitions

for review of two orders of the Board of Immigration Appeals denying motions to

sua sponte reopen and a motion to reconsider a prior order denying a motion to

reopen. We lack jurisdiction to consider the Board’s discretionary decisions not to

sua sponte reopen pursuant to 8 C.F.R. § 1003.2(a). Nevarez Nevarez v. Holder,

572 F.3d 605, 607 (9th Cir. 2009); Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th

Cir. 2002). Therefore, we dismiss the petition for review in 08-75189 and the

claims in 08-70622 asserting that the Board abused its discretion by refusing to sua

sponte reopen cancellation of removal.

      We also lack jurisdiction to consider Petitioner’s arguments alleging that the

Board erred in its prior July 19, 2007 order denying the motion to reopen. The

timely petition for review of the reconsideration order in 08-70622 does not

provide jurisdiction to review the July 19, 2007 order. Membreno v. Gonzales, 425

F.3d 1227, 1229 (9th Cir. 2005) (en banc).

      The Board did not abuse its discretion by holding that Petitioner’s August

2007 motion for reconsideration was untimely. The motion was stamped as

received and filed on August 23, 2007, and the notice sent to counsel informed

counsel that the motion was received on August 23, 2007. Counsel did not inform

the Board before it ruled that the motion was timely-filed. Petitioner argues that
                                           3

the Federal Express documents filed with the Board after it denied the motion

establish that the Board actually received the motion on August 20, 2007, the last

day to file a timely motion for reconsideration. The record does not compel a

conclusion to that effect or exclude the possibility that the motion for

reconsideration was mistakenly placed in the wrong envelope and sent to this

court, stamped by this court as received on August 21, forwarded from this court to

the Board on August 22, and received by the Board on August 23, as suggested by

one document in the record.

      PETITION FOR REVIEW IN 08-70622 DISMISSED IN PART AND

DENIED IN PART. PETITION FOR REVIEW IN 08-75189 DISMISSED.